MCFADDEN, Judge,
concurring in part and dissenting in part.
I agree that the evidence is sufficient to sustain the conviction. But when the trial court refused to respect trial counsel’s authority to invoke Gunter’s right to a charge on the lesser included offense and interfered with the attorney/client relationship, I think he committed harmful error. I therefore concur in Division 1 of the majority opinion, but respectfully dissent from Divisions 2 and 3.
*4891. As to the scope of a criminal defendant’s right to control trial counsel’s decisions, our Supreme Court has drawn a bright line.
(a) Certain decisions relating to the conduct of the case are ultimately for the accused and others are ultimately for defense counsel. The decisions which are to be made by the accused after full consultation with counsel are: (i) what plea to enter; (ii) whether to waive jury trial; and (iii) whether to testify in his or her own behalf, (b) The decisions on what witnesses to call, whether and how to conduct cross-examinations, what jurors to accept or strike, what trial motions should be made, and all other strategic and tactical decisions are the exclusive province of the lawyer after consultation with his client.
(Punctuation omitted; emphasis supplied.) Van Alstine v. State, 263 Ga. 1, 2-3 (426 SE2d 360) (1993) (quoting ABA Standards for the Administration of Criminal Justice (1974), The Defense Function § 5.2). See also Reid v. State, 235 Ga. 378, 379 (219 SE2d 740) (1975). In Van Alstine our Supreme Court expressly rejected the proposition that “whether to seek submission to the jury of lesser included offenses” should be removed from the class of decisions that are “the exclusive province of the lawyer.” Van Alstine, supra at 3.
[W]e do not agree with the [ABA] commentary that the decision whether to seek submission to the jury of lesser included offenses rises to the same level as the decision to plead guilty or not guilty to charged offenses so as to require the defendant alone to make that decision. A person accused of committing a crime is required by law upon arraignment to answer the indictment or accusation read to him. OCGA § 17-7-93 (a). No such mandate is placed upon the decision whether to seek the submission to the jury of lesser included offenses. Rather, that decision is often based on legal complexities only the most sophisticated client could comprehend, not unlike the tactical decisions involved regarding the assertion of technical defenses. [Cit.]
Id. Consequently in refusing to respect trial counsel’s authority to invoke Gunter’s right to a charge on the lesser included offense of simple assault, the trial court erred.
*490I cannot agree with the majority that, as a result of that error, Gunter received “greater protection.” On the contrary, the trial court deprived Gunter of the effective assistance of her trial counsel. The circumstances here confirm our Supreme Court’s observation about the complexities of tactical decisions like this one. As detailed in the majority opinion, there was an abundance of evidence that — screaming and carrying a large knife — Gunter chased the victim from the parking lot back into the store. But the knife remained in its sheath. Acquittal was highly improbable, but the jury might well have opted for the lesser included offense. The trial court did Gunter no favor when he invited her to overrule her experienced trial counsel and adopt an all-or-nothing strategy.
2. The majority holds that trial counsel waived the issue of the trial court’s failure to give the charge and that Gunter cannot assert ineffective assistance as to that waiver because it implemented a decision Gunter made herself over trial counsel’s objection. I do not disagree. But, the error asserted on appeal is not the trial court’s failure to give the lesser included charge, as such. The trial court correctly acknowledged that Gunter was entitled to that charge — if she wanted it. Rather the error asserted is the trial court’s underlying refusal to respect trial counsel’s authority to invoke Gunter’s right to that charge and the trial court’s interference with the attorney/client relationship.
It is true that the enumerations of error specify the court’s failure to charge on the lesser included offense. Nevertheless,
[w]here it is apparent from the notice of appeal, the record, the enumeration of errors, or any combination of the foregoing, ... what errors are sought to be asserted upon appeal, the appeal shall be considered in accordance therewith notwithstanding . . . that the enumeration of errors fails to enumerate clearly the errors sought to be reviewed.
OCGA § 5-6-48 (f). Here, it is apparent from the record, as well as appellant’s brief, that the error sought to be asserted was the trial court’s refusal to recognize trial counsel’s authority to insist on the charge and his interference with the attorney/client relationship. Once the trial court had so ruled, and through that ruling had elicited from Gunter a decision not to seek the charge, trial counsel was prevented from requesting the charge or objecting to the failure to give it.
*491Decided June 28, 2012.
Maryann F. Blend, for appellant.
Daniel J. Porter, District Attorney, Teresa B. Klein, Assistant District Attorney, for appellee.
When the trial court, after initially agreeing to give the lesser included charge, announced that he would not respect trial counsel’s authority to invoke Gunter’s right to it, a lengthy colloquy ensued. During that colloquy trial counsel objected energetically and unambiguously. As to the details of her interactions with Gunter, trial counsel was appropriately reticent at trial. But at the new trial hearing she testified:
Ms. Gunter and I did not have a lot of discussions during the trial. She and I did not really get along. She didn’t really want to talk to me about her case. She didn’t want to go over the evidence. Her quote was: Do your job.
I was doing my job.
Because the trial court — over vigorous objection — prevented trial counsel from doing her job, we should reverse and remand for a new trial.